Citation Nr: 1117756	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-38 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 20 percent disabling for recurrent subluxation or lateral instability.

2.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling for limitation of flexion.

3.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent for limitation of extension.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a right knee disability.  The Veteran appealed that rating decision to the Board, and in April 2010, the Board denied increased ratings for instability and limitation of flexion, and awarded a separate 10 percent rating for limitation of extension.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) which in a December 2010 order, granted the parties' joint motion for remand, set aside the Board's April 2010 decision and remanded the case for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks higher ratings for his service-connected right knee disability.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, particularly with respect to the potential application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty includes providing a thorough and contemporaneous medical examination.  Pursuant to the parties' joint motion for remand; there is a need for a new VA examination that includes a retrospective medical opinion to address the level(s) of right knee disability present throughout the applicable appeals period.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Additionally, the Veteran, through his representative, has indicated there are outstanding and recent treatment records which are relevant to the claim on appeal.  Therefore, the RO should obtain and associate with the claims file, all outstanding VA and private medical records pertaining to the Veteran' right knee disability, including pertinent VA medical records dated from April 2010 to the present.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any pertinent VA treatment records that were reviewed through Virtual VA but have not been associated with the claims file must be printed out and included in the claims file.  (See RO rating decision dated in May 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his right knee disability.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to this disability.  Regardless of whether the Veteran responds, the RO should obtain and associate with the claims file all outstanding VA outpatient clinical records for this Veteran dated since April 2010.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims file for review by an appropriate examiner for the purpose of rendering a retrospective opinion regarding the severity of the Veteran's right knee disability for the entire appeals period under review (i.e. from May 20, 2004, to the present).  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies and/or x-rays, should be conducted.

The VA examiner must provide a retrospective medical opinion that describes the range of motion measurements on both flexion and extension for the right knee, in degrees, for the period of May 20, 2004, to the present.  The examiner should express the ranges of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation present in terms of additional degrees of limited motion of the right knee on flexion and extension and the examiner should report the extent of the Veteran's pain-free flexion and extension.  

The examiner should also note whether there is any instability, crepitus, or swelling of the right knee upon physical examination.  If so, describe the extent to which it exists, using the terms 'slight, 'moderate', and 'severe'.  The examiner should also provide findings as to the nature and extent of the impact of the Veteran's right knee disability on his occupational functioning.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

3.  Then readjudicate the appeal.  In doing so, the RO must consider whether staged ratings are warranted and whether referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

